J-A09030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JARVIS PAYTON                              :
                                               :
                       Appellant               :   No. 935 EDA 2021

          Appeal from the Judgment of Sentence Entered April 5, 2021
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0001864-2018


BEFORE:      NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                        FILED SEPTEMBER 26, 2022

        Jarvis Payton (“Payton”) appeals from the judgment of sentence

imposed after a jury found him guilty of aggravated assault, possession of a

firearm by a prohibited person, and firearm not to be carried without a

license.1 We affirm.

        We summarize the facts and procedural history of this appeal from the

record. James Robinson (“Robinson”) rented a room in the home of Syretta

Coleman-Bey (“Coleman-Bey”). In the early morning hours of October 15,

2017, Robinson and Coleman-Bey got into an argument when Coleman-Bey

tried to evict Robinson, and they both called people to come to their aid. See

N.T., 2/11/19, at 57-63. Robinson used his phone to record the argument

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. §§ 2702, 6105, 6106.
J-A09030-22



after the people arrived at the home. See id. at 57, 59. Police arrived at

approximately 1:42 a.m. and settled the argument and then left. After the

police left, Robinson and Coleman-Bey engaged in a brief altercation when

Coleman-Bey grabbed Robinson as he was returning to his room and Robinson

pushed her off him. See id. at 62-64. The other people left the home, and

only Robinson and Coleman-Bey remained in the home. See id. at 62-63.

Robinson was cleaning up his room, when a man arrived at the home, went

to Robinson’s room, and accused Robinson of putting his hands on the mother

of his child. See id. at 65, 107-08. Robinson and the man exchanged words

until Robinson closed the door to his room. See id. at 65. Robinson heard

the man and Coleman-Bey talking outside in the hallway, and then the door

to his room burst open. See id. The man drew a pistol and shot Robinson in

the leg. See id. Coleman-Bey and the man fled down the stairs, and Robinson

climbed out the window of his room to a neighbor’s home where he waited for

police to arrive.

       Robinson spoke to police after the shooting. He maintained that the

man who shot him accused Robinson of touching or scratching the mother of

the man’s child and had used a black gun resembling Robinson’s own Glock

40 pistol.2 See id. at 68, 108. Although Robinson initially told police that he

did not know the man, he also stated that he could identify the shooter. See
____________________________________________


2Robinson owned a Glock 40 semiautomatic pistol, which he used for security
work. See N.T., 2/11/19, at 68, 118-19. He did not have his gun at the time
of the shooting. See id. at 119.


                                           -2-
J-A09030-22



id. at 80. Robinson later gave police additional information that led to his

identification   of   Payton,    the   father    of   Coleman-Bey’s   child,   from   a

photographic array on October 27, 2019. See id. at 85-89. Police searched

Coleman-Bey’s home pursuant to a warrant and recovered a bullet from

Robinson’s room, which the Firearms Identification Unit (“FIU”) classified as

either a .38 or a 9-millimeter projectile; however, the police did not find a

fired cartridge casing in the home. See N.T., 2/12/19, at 63-66, 91, 134-37,

139-40.3

       Approximately two weeks after the shooting, but before the filing of

charges in this case, police stopped Payton while he was driving with his

paramour, Kim Myers (“Myers”), in Myers’s car.              See id.at 118-20, 122.

During the stop, officers saw an unregistered black .38 revolver in the glove

compartment. See id. at 120-21. Officers examined the revolver and asked

the occupants of the car about it, but they did not confiscate the revolver or

pursue criminal charges concerning the gun because Myers had a license to




____________________________________________


3 The trial evidence indicated that the FIU classified the bullet as a .38 or
9-millimeter because it could have been fired by a revolver or a semiautomatic
pistol. See N.T., 2/12/19, at 146. There was also testimony that a
semiautomatic pistol would eject a fired cartridge casing, but a revolver would
not. See id. at 136-37. Additionally, the trial evidence established that a
Glock 40 is a semiautomatic pistol and would not resemble a .38 revolver
because a revolver would have a visible cylinder holding the ammunition. See
id. at 92.


                                           -3-
J-A09030-22



carry a concealed weapon and Payton told the officers that Myers owned the

gun.4 See id. at 120-22.

       In November 2017, the Commonwealth filed charges against Payton for

the shooting. Payton was arrested in February 2018, and Robinson testified

at Payton’s preliminary hearing.               In December 2018, a group of men

approached Robinson and his family in a local store and offered him money to

not testify at trial. See N.T., 2/11/19, at 150-51.

       The parties litigated motions in limine concerning the offer of money to

Robinson, Payton’s recorded prison phone calls, and the .38 revolver that

officers observed in Myers’s car. See N.T., 2/12/19, at 113-14; N.T., 2/11/19,

at 7-17. The trial court ruled that the offer of money to Robinson was relevant

and that testimony about the .38 revolver was admissible in light of conflicting

evidence about the type of gun that was used. See N.T., 2/12/19, at 114;

N.T., 2/11/19, at 15. The trial court, however, denied the Commonwealth’s

motion to admit evidence of Payton’s recorded prison phone calls, in which

Payton, the Commonwealth argued, used coded language and admitted to

____________________________________________


4 Myers, who testified at trial for Payton, stated that the .38 revolver was hers
and that she sold the gun in April 2018. See N.T., 2/13/19, at 14-15. She
asserted that Payton would not have had access to the revolver without her
knowledge. Additionally, Myers testified as an alibi witness for Payton and
averred that she drove Payton to Coleman-Bey’s home during the earlier
argument between Coleman-Bey and Robinson. See id. at 8. She stated that
they left without incident, returned to her home, watched a movie, and went
to sleep. See id. at 8-10. She testified that Payton could not have left her
house at the time of the shooting because she had activated her home alarm
and he did have her alarm code. See id. at 10.


                                           -4-
J-A09030-22



attempting to intimidate or influence Robinson’s testimony.         See N.T.,

2/11/19, at 7-17; N.T., 2/12/19, at 12.

       Robinson testified at trial and positively identified Payton as the

individual who shot him. See N.T., 2/11/19, at 92 (indicating that Robinson

was “100% confident” that Payton was the individual who shot him). At the

conclusion of trial, a jury found Payton guilty of aggravated assault,

possession of a firearm by a prohibited person, and firearm not to be carried

without a license.      On April 5, 2021, the trial court sentenced Payton in

absentia5 to an aggregate term of thirteen and one-half to twenty-seven years

of imprisonment. Payton filed timely post-sentence motions, which the trial

court denied.      Payton timely appealed, and both he and the trial court

complied with Pa.R.A.P. 1925.

       Payton raises the following issues for our review:

       1. Did the trial court err and abuse its discretion when the court
          granted the Commonwealth’s motion in limine and permitted
          the prosecutor to question [Robinson] about an incident where
          someone offered him money not to testify?



____________________________________________


5 As noted by the trial court, the court had ordered a mental health evaluation
and presentence investigation report before sentencing and received
information that Payton was not competent to participate at a sentencing
hearing. See Trial Court Opinion, 8/4/21, at 11. The trial court continued
sentencing and ordered mental health treatment for Payton. See id. (citing
50 P.S. §§ 7304, 7405). Although Payton was later found competent to
participate, he ultimately refused COVID testing, which was a requirement for
his transportation from prison to court. See id. at 13. The trial court
determined that Payton’s refusal to attend sentencing was willful and
proceeded to sentence Payton in absentia.

                                           -5-
J-A09030-22


         2. Did the trial court err and abuse its discretion when the court
            denied Mr. Payton’s oral motion in limine and permitted the
            prosecutor to elicit evidence about another person’s gun?

         3. Did the trial court abuse its discretion at sentencing when the
            court relied on impermissible factors and imposed a manifestly
            excessive sentence?

         4. Was the verdict against the weight of the evidence?

Payton’s Brief at 6.

         Payton’s first two issues challenge the trial court’s rulings on the motions

in limine. We review a trial court’s rulings on motions in limine using the same

abuse      of   discretion   standard   governing     evidentiary   rulings.     See

Commonwealth v. Stokes, 78 A.3d 644, 654 (Pa. Super. 2013) (noting that

the admission of evidence is committed to the sound discretion of the trial

court). “An abuse of discretion will not be found based on a mere error of

judgment, but rather exists where the court has reached a conclusion that

overrides or misapplies the law, or where the judgment exercised is manifestly

unreasonable, or the result of partiality, prejudice, bias or ill-will.”

Commonwealth v. Christine, 125 A.3d 394, 398 (Pa. 2015) (internal

citation and brackets omitted).         This Court will reverse the trial court’s

evidentiary ruling only if the appellant sustains his heavy burden to show that

the trial court has abused its discretion. See id.

         In his first issue, Payton asserts that the trial court abused its discretion

in allowing testimony that someone offered Robinson money to not testify at

trial.     Specifically, Payton contests Robinson’s testimony, during the




                                         -6-
J-A09030-22



Commonwealth’s redirect examination,6 that he was in a store with his family

when a group of men approached, and one of the men asked who “got shot

in the leg?” See N.T., 2/11/19, at 151. Robinson continued that when his

cousin pointed to him, the person came over to him and said, “You might as

well not even go to court. We’ve got some bread for you.” See id. Robinson

recalled that the person offered him $5,000. See id. at 152.

       Pennsylvania Rule of Evidence 404(b) prohibits the use of bad acts

evidence to show propensity, but it permits the admission of that evidence for

a proper evidentiary purpose if the probative value of the evidence outweighs

its potential for unfair prejudice. See Commonwealth v. Yale, 249 A.3d

1001, 1015 (Pa. 2021).         One such proper evidentiary purpose is to show

consciousness of guilt. See Commonwealth v. Johnson, 838 A.2d 663, 680

(Pa. 2003) (noting that “testimony regarding attempts by a defendant in a

criminal prosecution to interfere with witnesses is admissible to show the

defendant’s consciousness of guilt”). When parties other than the defendant,

attempt to interfere with a witness’s testimony, the Commonwealth must
____________________________________________


6 The Commonwealth emphasizes that it did not elicit this evidence during
direct examination.      See Commonwealth’s Brief at 11.         Rather, the
Commonwealth notes that it only questioned Robinson about the offer of
money after Payton cross-examined Robinson about whether Payton
approached him before trial.      The Commonwealth asserts that Payton
therefore “invited” the Commonwealth’s questioning about the offer of money
during redirect examination. See id. at 12-13. We disagree with the
Commonwealth’s analysis because the Commonwealth proffered the evidence
in a motion in limine, and the trial court had already ruled that the offer of
money was admissible. See N.T., 2/11/19, at 15. Thus, the principle that a
defendant may “invite” the admission of otherwise inadmissible evidence does
not apply here.

                                           -7-
J-A09030-22



connect the defendant to the attempted interference by the third parties. See

id. (noting that statements by third parties to a witness are admissible when,

for example, the defendant is aware of and authorizes the statements). The

threshold connection between the defendant and the proffered interference

cannot be speculative. See Commonwealth v. King, 689 A.2d 918, 922-23

& n.6 (Pa. Super. 1997) (holding that a defendant’s threats to kill a witness

were admissible as consciousness of guilt evidence, but evidence of alleged

break-ins at the witness’s home was inadmissible because there was no

indication that the defendant organized or ordered the break-ins at the home,

or that the break-ins occurred).

       Payton argues that the trial court abused its discretion in granting the

Commonwealth’s motion in limine because there was no connection between

him and the offer of money to Robinson and because the trial court failed to

balance the relevance of the evidence against the potential for unfair

prejudice.7 In response, the trial court asserts that it admitted evidence of

____________________________________________


7 Payton, when arguing that the evidence was prejudicial, also refers to the
Commonwealth’s intent to show that he attempted to intimidate Robinson by
having Robinson “contacted or eliminated.” See Payton’s Brief at 8. However,
Payton takes any reference to possible acts of violence out of context because
such references only concerned the Commonwealth’s proffer of evidence
about the prison phone calls, which were not admitted at trial. Nothing in the
record indicates that the Commonwealth presented evidence to the jury that
Payton threatened physical violence against Robinson or had others do so on
his behalf. Payton also contends that the trial court erred by failing to consider
the need for the evidence or the efficacy of alternative proofs. However,
Payton did not raise these arguments during the litigation of the motion in
(Footnote Continued Next Page)


                                           -8-
J-A09030-22



the offer of money to Robinson because “it potentially corroborated [Payton’s]

consciousness of guilt” and was not unfairly prejudicial.     See Trial Court

Opinion, 8/4/21, at 6.

       Our review of the record reveals support for the trial court’s ruling to

admit evidence of the offer of money to Robinson.8         In December 2018,

someone offered money to Robinson to not testify at trial.          Robinson’s

testimony about the offer of money referenced details of the case, namely,

that Robinson had been shot in the leg, and that a court date was pending.

The Commonwealth also linked the offer of money with Payton’s prison phone

call recordings from February and March 2018 as consciousness of guilt.

Those phone calls included coded references to Robinson’s age and

appearance, as well as references to the fact that he testified at the

preliminary hearing.9       Thus, there was some support for the trial court’s
____________________________________________


limine. See N.T., 2/11/19, at 9-10. Therefore, we will not address them for
the first time on appeal. See Pa.R.A.P. 302(a).

8 We acknowledge that the trial court did not explain its ruling that the
evidence of the offer of money to Robinson was relevant or its decision to
overrule Payton’s objection that the proffer was not supported by a foundation
that he was involved in the offer of money to Robinson. However, this Court
may affirm the trial court’s evidentiary ruling on any basis apparent in the
record. See Commonwealth v. Moore, 937 A.2d 1062, 1073 (Pa. 2007).

9 The Commonwealth argued that during the recorded calls from February
2018, Payton used names of acquaintances to indicate Robinson’s first and
last name. See N.T., 2/12/19, at 7. The Commonwealth then asserted that
Payton used the term “plate” to refer to a witness who appeared at the
preliminary hearing, and that “eat the meal” or “plate” meant doing something
to get Payton home. See id. at 8-9. As to calls in March 2018, the
(Footnote Continued Next Page)


                                           -9-
J-A09030-22



conclusion that the Commonwealth’s proffer could establish Payton’s

consciousness of guilt.       Payton, furthermore, fails to articulate any unfair

prejudice resulting from the evidence of the offer, and his bald assertion that

the evidence of the offer aroused in the jury an “overmastering hostility”

toward him lacks support in the record.            See Payton’s Brief at 20.   Thus,

Payton has not carried his heavy burden of establishing that the trial court

abused its discretion in granting the Commonwealth’s motion in limine.

       In any event, even if the trial court erred in determining or balancing

the relevance and prejudice of the Commonwealth’s proffer, our review of the

record compels us to conclude that any error in the court’s ruling was

harmless. In a criminal case, an appellate court may also deem an erroneous

evidentiary ruling harmless beyond a reasonable doubt and affirm on that

alternative basis.     See Commonwealth v. Holt, 273 A.3d 514, 540 (Pa.

2022). An error is harmless if: (1) the error did not prejudice the defendant,

or the prejudice was de minimis; (2) the erroneously admitted evidence was

____________________________________________


Commonwealth asserted that Payton used the term “coat” when referring to
Robinson and discussed the “coat” not having a beard and being bald. See
id. at 9. The Commonwealth claimed that it did not have time to review
additional recordings of Payton’s phone calls before trial. See id. Although
the trial court determined that the evidence of the prison phone calls was too
“tenuous” and would be confusing for the jury as a party admission by Payton,
see id. at 14-15, the court could have considered the Commonwealth’s proffer
about the phone calls in conjunction with the evidence of the offer of money
to Robinson to determine there was an adequate foundation to link Payton to
the offer of money. Cf. Pa.R.E. 104(a) (stating that the trial court must decide
any preliminary questions concerning the admissibility of evidence, but “[i]n
so deciding the court is not bound by evidence rules except on privilege”).


                                          - 10 -
J-A09030-22



merely cumulative of other untainted evidence which was substantially similar

to the erroneously admitted evidence; or (3) the properly admitted and

uncontradicted evidence of guilt was so overwhelming and the prejudicial

effect of the error was so insignificant by comparison that the error could not

have contributed to the verdict. See id.

      Our review of the record establishes that the primary issue at trial was

the reliability of Robinson’s identification of Payton as the person who shot

him. Robinson consistently stated that the man who shot him accused him of

touching or scratching the mother of the man’s child, i.e., Coleman-Bey. See

N.T., 2/11/19, at 79-80, 107-08.      Robinson subsequently gave the police

information leading to Payton’s identification, including the facts that Robinson

had recorded Payton being at the home during the earlier argument with

Coleman-Bey, he was familiar with Payton being the father of Coleman-Bey’s

child, and there was a picture of the man who shot him with Coleman-Bey and

a child in Coleman-Bey’s china cabinet. See id. at 85-87. Twelve days after

the shooting, Robinson identified Payton with 100% certainty from a

photographic array and again at trial. See id. at 88-90. Although there were

discrepancies in the evidence about the events preceding the shooting and the

type of gun Payton used, we conclude that there was overwhelming evidence

of Payton’s guilt based on Robinson’s consistent, unqualified, and unhesitating

identification of Payton as the man who shot him, and any error in the

admission of evidence of the offer of money to Robinson was insignificant by

comparison. Thus, Payton’s first issue merits no relief.

                                     - 11 -
J-A09030-22



      In his second issue, Payton asserts that the trial court abused its

discretion in denying his motion in limine to preclude references to the .38

revolver that officers observed in Myers’s car after the shooting. Evidence of

a weapon that is not specifically linked to a charged crime is generally

inadmissible; however, the fact that a defendant had a weapon suitable to the

commission of the charged crime is admissible. See Christine, 125 A.3d at

400. If the Commonwealth offers the evidence about such a weapon, it must

establish a foundation that would permit the finder of fact to infer a likelihood

that the weapon was used in the commission of the crime, but the

Commonwealth need not definitively establish that the weapon was actually

used in the charged crime. See Holt, 273 A.3d at 537. Any uncertainty that

the proffered weapon is the actual instrument used in the charged crime goes

to the weight, not the admissibility of evidence about the weapon. Christine,

125 A.3d at 400.

      Payton contends that the trial court abused its discretion because there

was no indication that the .38 revolver in Myers’s car was used in the shooting.

Payton emphasizes Robinson’s testimony that the gun Payton had used looked

like Robison’s own semiautomatic Glock 40. Payton further argues that the

trial court failed to balance the prejudicial effect of evidence about the revolver

because it caused the jury to speculate about the gun used in the shooting

and impugned Payton’s and Myers’s character.

      The trial court explained that there was conflicting evidence about

whether the firearm used was a semiautomatic pistol or a revolver. See Trial

                                      - 12 -
J-A09030-22



Court Opinion, 8/4/21, at 8. The court reasoned that evidence of the .38

revolver found during the traffic stop “could assist the jury in determining

what evidence to consider in their final deliberations.” See id. The court

further concluded that the evidence was not unfairly prejudicial because the

evidence about the .38 revolver did not “tend to suggest a decision on an

improper basis or to divert the jury’s attention away from its duty of weighing

the evidence impartially.” Id.

      Our review of record establishes that Robinson testified that he “knew”

Payton shot him with what looked like a Glock 40 semiautomatic pistol,

Robinson noted that Payton had burst through the doorway and he only had

two to three seconds to look at the gun before being shot. See N.T., 2/11/19,

at 67-68, 105-06. Further, the Commonwealth presented evidence that the

bullet recovered from Robinson’s room could have been fired by a .38 revolver

or a 9-millimeter semiautomatic pistol, that no fired cartridge casing was

recovered, and that a .38 revolver, unlike a semiautomatic, would not eject a

casing. See N.T., 2/12/19, at 23, 134-36, 140. There was thus a foundation

for the jury to infer a likelihood that the .38 revolver in Myers’s car,

approximately two weeks after the shooting, was used in the shooting. The

question of whether the revolver was actually used in the shooting accordingly

went to the weight, not the admissibility, of the evidence. See Christine,

125 A.3d at 400. Further, contrary to Payton’s argument, the evidence of the

.38 revolver was not unfairly prejudicial and had no tendency to impugn

Payton’s or Myers’s character as the record established that Myers was

                                    - 13 -
J-A09030-22



licensed to carry a firearm in her car. Thus, Payton has failed to establish an

abuse of discretion in the trial court’s decision to admit evidence of the .38

revolver, and he is therefore due no relief.

      Payton’s third issue asserts that the trial court imposed a manifestly

excessive sentence because the court relied on improper factors. A claim that

a sentencing court considered an improper factor presents a challenge to the

discretionary aspects of the sentence. See Commonwealth v. Tobin, 89

A.3d 663, 667-69 (Pa. Super. 2014) (holding that the assertion that a

sentencing court improperly considered nolle prossed charges constitutes a

discretionary sentence claim). A discretionary aspects of sentence claim is

not appealable as of right; the appellant must invoke this Court’s jurisdiction

by satisfying a four-part test. This Court must determine:

      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      presented at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s claim
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (internal

citations and brackets omitted).

      Our review of the record reveals that Payton timely appealed and filed

a post-sentence motion. However, Payton’s post-sentence motion only sought

reconsideration of his sentence on the grounds that he was not present at the

sentencing hearing, did not have an opportunity to allocute, and did not have



                                     - 14 -
J-A09030-22



an opportunity to present evidence or witnesses. See Post-Sentence Motion,

4/15/21, at ¶¶ 13-16. Payton’s post-sentence motion did not raise a claim

that the trial court’s sentence was manifestly excessive due to the court’s

alleged consideration of improper factors. See id. Thus, we conclude that

Payton waived his discretionary aspects of sentencing challenge for appellate

review.

       Payton’s fourth issue challenges the weight of the evidence. A motion

for a new trial is addressed to the trial court’s discretion. 10            See

Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013). A trial court

should not grant a weight claim because of a mere conflict in testimony or

because it would have decided the case differently, it should only award a new

trial on weight grounds where the verdict is so contrary to the evidence as to

shock one’s sense of justice. See id. It is for the jury to resolve contradictory

testimony and questions of credibility. See Commonwealth v. Delmonico,

251 A.3d 829, 837 (Pa. Super. 2021).

       We assess a trial court’s ruling on a weight claim by examining the trial

court’s exercise of discretion; we do not make an independent determination

____________________________________________


10  We note that Payton’s post-trial motion conflated a challenge to the
sufficiency of the evidence and the weight of the evidence, and at no point did
he specifically request a new trial based on the weight of the evidence. See
Pa.R.Crim.P. 607(A) (requiring that a challenge to the weight of the evidence
be raised in a motion for a new trial); see also Post-Sentence Motion,
4/15/21, at ¶ (seeking judgment of acquittal “based on the jury’s verdict being
against the weight of the evidence”). However, because the trial court
addressed Payton’s weight of the evidence challenge, we decline to find waiver
in this case.

                                          - 15 -
J-A09030-22



of whether we believe the verdict is against the weight of the evidence. See

Clay, 64 A.3d at 1055. One of the least assailable reasons for granting or

denying a new trial is the lower court’s conviction that the verdict was or was

not against the weight of the evidence. See Commonwealth v. Landis, 277

A.3d 1172, 1183-84 (Pa. Super. 2022).

      Payton argues that the verdict shocks the conscience because the trial

evidence at trial was “contradictory and tenuous.” See Payton’s Brief at 28.

Payton emphasizes Robinson’s testimony that Payton shot him with a Glock

40, while the Commonwealth presented evidence that Payton could have shot

him with a .38 revolver. He contends that the mere fact that police found

Payton in a car with .38 revolver after the shooting was entitled to no weight.

He also asserts that testimony about the recovery of the bullet from

Robinson’s room and Robinson’s account of the events leading to the shooting

were unworthy of belief.

      The trial court rejected Payton’s arguments, reasoning that “it was the

sole province of the jury, as the fact-finder, to assess the credibility . . . and

determine the weight to be given to their testimony and resolve any conflicts

in their testimony.” Trial Court Opinion, 8/4/21, at 16. The court explained

that the jury’s credibility determinations concerning Robinson’s identification

of Payton as the person who shot him was corroborated by the trial evidence

and did not shock the conscience. See id.

      Following our review, we discern no abuse of discretion in the trial

court’s decision. Robinson’s in-court identification of Payton as the person

                                     - 16 -
J-A09030-22



who shot him was certain and without qualification. Although Payton focuses

on the fact that Robinson testified that Payton shot him with what looked like

a Glock 40, it remained within the province of the jury to resolve the questions

of fact before it.     Because Payton has not established that the trial court

abused its discretion, his challenge to the weight of the evidence merits no

relief.

          Judgment of sentence affirmed.

          Judge Pellegrini files a concurring memorandum in which Judge Nichols

joins.

          Judge Nichols concurs in the result of this memorandum.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2022




                                      - 17 -